Mr. Chief Justice Quinohes
delivered the opinion of the court.
An appeal having been taken in this cause by Attorney Juan Vías Ochoteco, as counsel for the defendant, Demetrio Díaz, alias Leña Verde, from a judgment of the District Court of Humacao, by which he was sentenced to death for the crime of murder in the first degree, counsel for the defendant made a motion to the court for the approval of the draft of a bill of exceptions submitted, to which end he moved the court to extend the period of ten days which the law allowed him for *440the presentation thereof, alleging as the ground for his motion that having been constantly engaged on the work of the committee appointed by the Legislature to report on a bill introduced for the creation of county governments in the Island, he had not had sufficient time to ask the reporter for the documents necessary for the preparation of his hill of exceptions.
The court having heard the motion, rendered the following decision:
“After having heard the allegations of the petitioner, the court declines to extend the term for the presentation of a bill of exceptions in this case. Neither can the court accept the exceptions in the form submitted, as thejr must be certified by the clerk in accordance with the law. The engagements of attorneys, as here alleged, are not sufficient excuse, unless due to an imperative matter, nor does it appear that material time for the preparation of the bill of exceptions was lacking. Therefore, for the reasons stated, the court denies the motion. Done in Humacao, under my hand, this 30th day of August, 1905.— J. A. Erwin, judge of the District Court of Humacao. Attest: Enrique Rincon, clerk.”
Attorney Vías Ochoteco, counsel for the defense, appealed from this decision; and the appeal having been prosecuted separately from the appeal from the principal judgment, although on account of the connection existing between them it was ordered that they should he heard at the same time, it is now necessary for this court to render the decision which it considers just upon this appeal.
Section 295 of the Law of Criminal Procedure undoubtedly. grants the judge of a district court the power to extend the term of ten daj^s after judgment allowed counsel for the appellant to present draft of his bill of exceptions, but this must be understood provided the motion is made in time; that is to say, within the term granted by law for the presentation of the bill of exceptions, and not after the expiration of such term as has occurred in this case, in which it was presented many days after its expiration; and it is necessary above all *441that sufficient cause be adduced in support' of the motion for an extension, and that alleged by Mr. Vías is not sufficient, because it cannot be explained how, even with his numerous official occupations, he could not dispose of the short time necessary for the preparation of a bill of exceptions as brief as that which he presented to the court for its approval.
For these reasons, the undersigned is of the opinion that the judge of the Humacao court did not abuse his discretion in denying the motion of counsel for the appellant for an extension of time for the presentation of his bill of exceptions, and he believes the decision appealed from should be affirmed with the costs.

Affirmed.

Justices Hernández, Figueras, MacLeary and Wolf concurred.